Appeal from a decision and award of the Workmen’s Compensation Board. Decedent was a salesman of photographic equipment. His territory was the western portion of the State of New York and Erie County, Pennsylvania; his home was in Skaneateles, New York, outside his assigned territory. The accident which caused his death occurred while he was driving the employer’s car with its permission within his territory, but on the way to his home where he was to stay for the week end. During the working week he stayed within the territory. The gasoline for this trip to Skaneateles was paid for by the employer by reimbursement; and there is proof both that decedent was paid expenses for other trips from his territory to Skaneateles and that he had contacted customers of employer while at Skaneateles. Decedent carried with him at the time of accident merchandise and papers of the employer and there is proof he prepared reports of sales and other matters connected with his work at his home to mail to the employer from Skaneateles. These circumstances, especially the occurrence of the accident within decedent’s territory and the payment of expenses through and beyond the territory to his home at Skaneateles lead us to distinguish this case from Matter of Glickman v. Greater N. 7. Taxpayers (305 N. Y. 431). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.